DETAILED ACTION
The instant application having Application No. 17/343,076 has a total of 19 claims pending in the application; there are 3 independent claims and 16 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 discloses “a camera” on line 1, yet the written specification does not disclose a camera.
Claim 15 discloses “wherein the system is body-wearable” on line 1, yet the written specification does not disclose the system’s being “body-wearable.” Furthermore, the limitation of the system’s being “body-wearable” is unclear as the limitation can cover handheld devices, body implants, or components of an object worn by a person.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 10-11, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pyeon et al. (Publication Number US 2008/0137467 A1).
As per claim 1, Pyeon et al. discloses “a data processing system comprising: memory storage means (memory devices; FIG. 1; Paragraph 0055).”
Pyeon et al. discloses “and processing means, the processing means including control means for controlling the memory storage means (apparatus and circuits for processing serial input (SI) including command, address, and data; Paragraphs 0013-0014), wherein the control means includes means to transmit commands containing addressing and memory operation type information to the memory storage means via a single physical conductor in a time-sequential format (using a serial link; Paragraphs 0004, 0021, and 0050).”  
As per claim 2, Pyeon et al. discloses “the system of claim 1 (as disclosed by Pyeon et al. above), wherein the memory storage means comprises a memory integrated circuit (Paragraph 0050).”  
As per claim 3, Pyeon et al. discloses “the system of claim 1 (as disclosed by Pyeon et al. above), wherein the memory storage means comprises a dynamic random-access memory (where memory device can include dynamic random access memory (DRAM) cells; Paragraph 0055).”  
As per claim 5, Pyeon et al. discloses “the system of claim 1 (as disclosed by Pyeon et al. above), wherein the control means comprises a memory controller (Paragraph 0050).”  

As per claim 10, Pyeon et al. discloses “a system, comprising a master integrated circuit die and a slave integrated circuit die that contains addressable memory storage (apparatus and circuits for processing serial input (SI) including command, address, and data; Paragraphs 0013-0014), wherein the slave integrated circuit die receives addressing and read/write commands via a single physical conductor coupled to the master integrated circuit die (using a serial link; Paragraphs 0004, 0021, and 0050).”  
As per claim 11, Pyeon et al. discloses “the system of claim 10 (as disclosed by Pyeon et al. above), wherein the slave integrated circuit die is a dynamic random-access memory (where memory device can include dynamic random access memory (DRAM) cells; Paragraph 0055).”
As per claim 16, Pyeon et al. discloses “a method for controlling an addressable memory storage device, comprising: creating, with a memory controller, a memory command by encoding into a bit-sequential format a memory address and an instruction commanding the memory storage device to read or write (apparatus and circuits for processing serial input (SI) including command, address, and data; Paragraphs 0013-0014).”
Pyeon et al. discloses “transmitting the memory command via a single physical conductor to the addressable memory storage device (using a serial link; Paragraphs 0004, 0021, and 0050).”  
Pyeon et al. discloses “receiving and decoding the memory command inside the memory storage device (Paragraphs 0013-0014)).” 
Pyeon et al. discloses “and executing the command (Paragraphs 0013-0014)).”
As per claim 17, Pyeon et al. discloses “the method of claim 16 (as disclosed by Pyeon et al. above), wherein the memory storage device is a dynamic random access memory (where memory device can include dynamic random access memory (DRAM) cells; Paragraph 0055).”   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 4, 6-9, 12-13, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pyeon et al. (Publication Number US 2008/0137467 A1) in view of Chhor et al. (Patent Number US 6,215,689 B1).
As per claim 4, Pyeon et al. discloses “the system of claim 3 (as disclosed by Pyeon et al. above).” However, Pyeon et al. does not disclose “wherein the control means and memory storage means are disposed on a common substrate.”
Chhor et al. discloses “wherein the control means and memory storage means are disposed on a common substrate (controller 49 and memory 46 on substrate 40; FIG. 4; Column 7, lines 16-18).” 
Pyeon et al. and Chhor et al. are analogous art in that they in the field of memory control systems.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Pyeon et al. and Chhor et al. in order to allow for a programmable logic device to appear as being non-volatile [Column 1, lines 9-15].
As per claim 6, Pyeon et al. discloses “the system of claim 5 (as disclosed by Pyeon et al. above).” However, Pyeon et al. does not disclose “wherein the memory controller comprises a field programmable gate array.”
Chhor et al. discloses “wherein the memory controller comprises a field programmable gate array (Column 3, lines 32-37).”  
Pyeon et al. and Chhor et al. are analogous art in that they in the field of memory control systems.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Pyeon et al. and Chhor et al. in order to allow for a programmable logic device to appear as being non-volatile [Column 1, lines 9-15].
As per claim 7, Pyeon et al. discloses “the system of claim 5 (as disclosed by Pyeon et al. above).” However, Pyeon et al. does not disclose “wherein the memory controller comprises an application specific integrated circuit.”
Chhor et al. discloses “wherein the memory controller comprises an application specific integrated circuit (Column 3, lines 32-37).”  
Pyeon et al. and Chhor et al. are analogous art in that they in the field of memory control systems.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Pyeon et al. and Chhor et al. in order to allow for a programmable logic device to appear as being non-volatile [Column 1, lines 9-15].
As per claim 8, Pyeon et al. discloses “the system of claim 1 (as disclosed by Pyeon et al. above).” However, Pyeon et al. does not disclose “wherein the control means and memory storage means are disposed in a multi-die package.”
Chhor et al. discloses “wherein the control means and memory storage means are disposed in a multi-die package (CPLD with controller 49 and memory 46 [FIG. 4] are located within individual modules on frame 70; FIG. 6).”  
Pyeon et al. and Chhor et al. are analogous art in that they in the field of memory control systems.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Pyeon et al. and Chhor et al. in order to allow for a programmable logic device to appear as being non-volatile [Column 1, lines 9-15].
As per claim 9, Pyeon et al. discloses “the system of claim 1 (as disclosed by Pyeon et al. above).” However, Pyeon et al. does not disclose “wherein the single physical conductor includes at least one of a bond wire, a substrate trace, a solder bump, a vertical die-to-die connection, or a through-silicon-via.”
Chhor et al. discloses “wherein the single physical conductor includes at least one of a bond wire, a substrate trace, a solder bump, a vertical die-to-die connection, or a through-silicon-via (Column 8, lines 33-65).” 
Pyeon et al. and Chhor et al. are analogous art in that they in the field of memory control systems.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Pyeon et al. and Chhor et al. in order to allow for a programmable logic device to appear as being non-volatile [Column 1, lines 9-15].
As per claim 12, Pyeon et al. discloses “the system of claim 10 (as disclosed by Pyeon et al. above).” However, Pyeon et al. does not disclose “wherein the master and slave integrated circuit die are disposed in a multi-die package.”  
Chhor et al. discloses “wherein the master and slave integrated circuit die are disposed in a multi-die package (CPLD with controller 49 and memory 46 [FIG. 4] are located within individual modules on frame 70; FIG. 6).”
Pyeon et al. and Chhor et al. are analogous art in that they in the field of memory control systems.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Pyeon et al. and Chhor et al. in order to allow for a programmable logic device to appear as being non-volatile [Column 1, lines 9-15].
As per claim 13, Pyeon et al. discloses “the system of claim 10 (as disclosed by Pyeon et al. above).” However, Pyeon et al. does not disclose “wherein the master and slave integrated circuit die are disposed in discrete packages coupled to a common substrate.”
Chhor et al. discloses “wherein the master and slave integrated circuit die are disposed in discrete packages coupled to a common substrate (controller 49 and memory 46 on substrate 40; FIG. 4; Column 7, lines 16-18).” 
Pyeon et al. and Chhor et al. are analogous art in that they in the field of memory control systems.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Pyeon et al. and Chhor et al. in order to allow for a programmable logic device to appear as being non-volatile [Column 1, lines 9-15].
As per claim 18, Pyeon et al. discloses “the method of claim 16 (as disclosed by Pyeon et al. above).” However, Pyeon et al. does not disclose “wherein the memory controller is a one of a field programmable gate array or an application specific integrated circuit.”  
Pyeon et al. discloses “wherein the memory controller is a one of a field programmable gate array or an application specific integrated circuit (Column 3, lines 32-37).”
Pyeon et al. and Chhor et al. are analogous art in that they in the field of memory control systems.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Pyeon et al. and Chhor et al. in order to allow for a programmable logic device to appear as being non-volatile [Column 1, lines 9-15].
As per claim 19, Pyeon et al. discloses “the method of claim 16 (as disclosed by Pyeon et al. above).” However, Pyeon et al. does not disclose “wherein the single physical conductor includes at least one of a bond wire, a substrate trace, a solder bump, a vertically stacked die to die connection, or a through-silicon-via.  
Pyeon et al. discloses “wherein the single physical conductor includes at least one of a bond wire, a substrate trace, a solder bump, a vertically stacked die to die connection, or a through-silicon-via (Column 8, lines 33-65).”
Pyeon et al. and Chhor et al. are analogous art in that they in the field of memory control systems.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Pyeon et al. and Chhor et al. in order to allow for a programmable logic device to appear as being non-volatile [Column 1, lines 9-15].
Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pyeon et al. (Publication Number US 2008/0137467 A1) in view of Mishaeli et al. (Publication Number US 2015/0277532 A1).
As per claim 14, Pyeon et al. discloses “the system of claim 10 (as disclosed by Pyeon et al. above).” However, Pyeon et al. does not disclose “further comprising a camera.”
Mishaeli et al. discloses “further comprising a camera (camera unit; Paragraph 0046).”  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Pyeon et al. and Mishaeli et al. to achieve efficient power management [Paragraph 0001].
As per claim 15, Pyeon et al. discloses “the system of claim 10 (as disclosed by Pyeon et al. above).” However, Pyeon et al. does not disclose “wherein the system is body-wearable.”
Mishaeli et al. discloses “wherein the system is body-wearable (example includes devices that can accommodate a System on Chip such as a cellular phone; Paragraph 0046).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Pyeon et al. and Mishaeli et al. to achieve efficient power management [Paragraph 0001].


ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated June 9, 2021; June 28, 2021; and December 20, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach device buses.
U.S. PATENT NUMBERS:7,099,970 B1 – one-wire bus [Abstract]

CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        August 26, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181